Exhibit 10.16

ASSET  PURCHASE  AGREEMENT

between

SOUTHLAND BANK

and

MBNA AMERICA BANK, N.A.

DECEMBER 19, 2002



--------------------------------------------------------------------------------

ASSET  PURCHASE  AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of
this 19th day of December, 2002, by and between MBNA AMERICA BANK, N.A., a
national banking association located at 1100 N. King Street, Wilmington,
Delaware 19884 (“Purchaser”) and SOUTHLAND BANK, an Alabama state bank located
at 3299 Ross Clark Circle, NW, Dothan, Alabama 36303 (“Seller”).

WITNESSETH:

          WHEREAS, Seller presently owns certain open-end, unsecured credit card
accounts, contract rights and receivables, together with certain related
personal property; and

          WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, all of Seller’s right, title and interest in and to
certain of those credit card accounts, contract rights, receivables and related
personal property, and agrees to assume certain liabilities of Seller, upon the
terms and conditions set forth herein; and

          WHEREAS, Seller has agreed to service these credit card accounts on
behalf of Purchaser during the Interim Servicing Period (as hereinafter
defined);

          NOW, THEREFORE, in consideration of the mutual agreements,
representations and warranties hereinafter set forth and for other good and
valuable consideration, both the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.  DEFINITIONS

          In addition to the other capitalized terms specifically defined
herein, for the purposes of this Agreement, the following capitalized terms
shall mean the following:

          “Account” means all of Seller’s MasterCard and VISA (whether standard,
classic, gold or platinum) credit card accounts which were present on the tapes
used for Purchaser’s change in terms notices, the settlement tape, the embossing
tape and the conversion tapes and transmissions provided by Seller to Purchaser,
except for any account, whether or not the Seller has knowledge, which (or upon
which) as of the Cut-off Time: (a) an Obligor has filed or has had filed against
such Obligor within the past 5 years prior to the Cut-off Time, proceedings in
bankruptcy, trusteeship, or receivership (whether or not the Seller has received
notice of such filing); (b) Seller has received notice that the Obligor intends
to file for bankruptcy; (c) an Obligor is participating in any consumer credit
counseling program; (d) an Obligor is 3 or more cycles delinquent as such cycles
are set forth on Exhibit 1A or should have been in said delinquency cycles in
accordance with Seller’s Policies and Procedures; (e) fraud or unauthorized use
has occurred; (f) the primary address of the Obligor is not in the United States
or the Obligor is under the age of eighteen (18); (g) has a lost or stolen Card;
(h) is secured by any collateral whatsoever; (i) is charged-off; (j) is a
Guaranteed Account; (k) is a Business Account (1) that has any authorized users
and/or permits a person (other than the Obligor) to have credit access to the
Business Account, or (2) in which the Obligor is a business entity and

1



--------------------------------------------------------------------------------

said business entity has not executed Purchaser’s Bearer Card Agreement; (l) is
not in the name of a living individual and no other individual is contractually
obligated for the payment thereof; (m) is closed or terminated with a balance
equal to or less than $0.00; (n) is the subject of a legal proceeding; (o) whose
repayment schedule has been altered to a payment amount that is less than the
one required by the Card Agreement or is subject to a reduced interest rate
(excluding promotional or introductory rates) as a result of collection efforts
or a workout; (p) is not governed by the terms of a Card Agreement included in
Exhibit 3.1E; (q) has a credit line of less than $500.00 and was generated from
a preapproved marketing campaign; (r) has been securitized; (s) is a Cost Center
Card; (t) has an annual percentage rate on any balance that can not be changed
by Purchaser because of any Requirements of Law, the Card Agreements or any
marketing material; (u) has an open date that is after the Cut-off Time; or (v)
is a test credit card account opened and maintained by Seller with respect to
the MasterCard or VISA system for verification or other internal purposes.

          “Agreement” means this Asset Purchase Agreement, together with all
schedules, exhibits, supplements and documents that are attached hereto or
incorporated herein by reference.

          “Assets” means the assets of the Business to be acquired by Purchaser
as set forth in Section 2.2(A) hereof.

          “Audited Closing Payment” means the payment set forth on the last line
of the Audited Closing Statement reflecting the difference between the
Preliminary Purchase Price and the Closing Purchase Price.

          “Benefits Agreements” means all agreements with third parties or
affiliates of Seller who provide benefits and services in connection with the
Accounts, including, without limitation, VISA, MasterCard, any provider of
credit insurance, travel accident insurance or credit card registration
services.  It shall not include services offered by a third party or an
affiliate of Seller through a separate agreement with a Cardholder.

          “Best of … knowledge”, as used with respect to a Person or its
employees and representatives, means the actual knowledge and awareness of such
Person as of the date of this Agreement.

          “Books and Records” means all books, records, manuals, documents,
materials and other information related to the conduct of the Business and
necessary for the ongoing operations of the Business, in paper, electronic or
other form in which they are maintained by Seller, and with respect to each
Account, the Card Application, the Card Agreement, monthly billing statements,
any correspondence from or to the Cardholder(s), and any and all other documents
or other materials specifically relating to such Account.

          “Business” means the following: (a) with respect to Seller, the
business conducted by Seller of issuing, servicing, maintaining, promoting and
owning credit card accounts; and (b) with respect to Purchaser, the business to
be conducted with the use of the Assets by Purchaser of issuing, servicing,
maintaining, promoting and owning the Accounts.

2



--------------------------------------------------------------------------------

          “Business Account” means a credit card account for which the Obligor
is a sole proprietorship or a business entity other than Seller, an Account that
is established on Seller’s Card Processor’s system as a business credit card
account or an Account that is used predominantly for business purposes by the
Obligor and such use is known, or should be known, by Seller. 

          “Card” means an open-end, unsecured credit card issued by Seller to a
Cardholder pursuant to a Card Agreement.

          “Card Agreement” means the written agreement between Seller and
Cardholder, as amended, which sets forth the terms and conditions for a credit
card account and pursuant to which a Card is issued.

          “Card Application” means the signed original or conformed copy
(e.g.,microfilm/microfiche) application, or in the case where any application
was made by telephone, the telesales representative’s documentation, whereby a
Person applied for a Card.

          “Card Marks” means the trade names, service marks, trademarks, logos,
designs, images, visual representations, and tradedress used by Seller in
connection with the Assets.

          “Cardholder” means any Obligor who has been issued a Card.

          “Cardholder List” means the names, addresses and, if available, phone
numbers of all Cardholders.

          “Closing” means the execution (as necessary) and delivery of all
documents, certificates, resolutions, opinions, assignments, property and funds
as contemplated by this Agreement.

          “Closing Audit” means the audit of the Closing Statement, conducted
pursuant to Section 2.3(D) hereof.

          “Closing Date” means December 20, 2002,  or such other date as the
parties may mutually agree.

          “Closing Payment” means the payment set forth on the last line of the
Closing Statement reflecting the difference between the Preliminary Purchase
Price and the Closing Purchase Price.

          “Closing Purchase Price” means the total purchase price to be paid for
the Assets as adjusted and as set forth in the Closing Statement or Audited
Closing Statement, as defined in Section 2.3(D)(iii) of this Agreement.

          “Closing Statement” means a statement, in the form set forth in
Exhibit 2.3C, attached hereto, which sets forth the calculation of the Closing
Payment.

          “Conversion Date” means the date on which the processing of the
Accounts is transferred from Seller’s Card Processor to Purchaser’s Card
Processor.

3



--------------------------------------------------------------------------------

          “Cost Center Card” means an Account for which Seller or any affiliate
of the Seller is the Obligor.

          “Cut-off Time” means 11:59:59 p.m., EST, on December 13, 2002, by
which time all file maintenance and Account servicing shall have been performed
by Seller in accordance with past custom and practice.

          “Employee Accounts” means a consumer credit card account that was
generated from Seller’s employee credit card applications.

          “Enhancements” has the meaning set forth in Section 4.1.

          “File” means, with respect to each Account, all information, comments,
documents and any correspondence from or to such Account’s Cardholder(s),
including, without limitation, the Card Application, Card Agreement, statement
fiche and billing dispute documents.

          “Guaranteed Account” means a credit card account that has any Person
contractually liable as a guarantor on such account.

          “Interchange Fees” means the fees paid in connection with the exchange
of Card transactions between VISA and MasterCard members pursuant to VISA’s and
MasterCard’s operating rules and regulations.

          “Interim Closing Payment” means the payment representing any
undisputed amounts comprising the difference between the Preliminary Purchase
Price shown on the Preliminary Closing Statement and the Closing Purchase Price
shown on the Closing Statement.

          “Interim Servicing Agreement” means the interim servicing agreement
entered into as of the Closing Date by and between Seller and Purchaser and
providing for the servicing of the Accounts by Seller during the Interim
Servicing Period, attached hereto as Exhibit 1.

          “Interim Servicing Period” means the period beginning as of the
Closing Date and continuing until the Conversion Date.

          “Joint Marketing Agreement” means that agreement entered into as of
the Closing Date by and between Seller and Purchaser pursuant to which Purchaser
markets and issues credit cards for Seller to Seller’scustomers.

          “Liens” means any and all debts, liens, options, security interests,
rights of first refusal, claims, encumbrances or any other liabilities,
interests, restrictions of every nature, kind and description whatsoever.

          “MasterCard”  means MasterCard International, Inc.

          “Obligor”  means, and shall only include with respect to any Account,
any Person obligated to make payments with respect to such Account, including
any guarantor thereof.

          “Par Account” means an Account that is closed with a balance greater
than $0.00.

4



--------------------------------------------------------------------------------

          “Payments”  means the Preliminary Purchase Price, the Closing Payment,
any Interim Closing Payment, and any Audited Closing Payment.

          “Person”  means any legal person, including, without limitation, any
natural person, corporation, partnership, joint venture, association, limited
liability company, joint-stock company, business trust, unincorporated
organization, governmental entity or any other entity of every nature, kind and
description whatsoever.

          “Preliminary Purchase Price” means the payment initially paid for the
sale of all of the Assets based on the Preliminary Closing Statement, as set
forth on the last line of the Preliminary Closing Statement.

          “Preliminary Closing Statement” means a statement, in a form
substantially similar in all material respects to the form set forth in Exhibit
2.3B attached hereto, setting forth the calculation of the Preliminary Purchase
Price.

          “Purchaser’s Card Processor”  means MBNA Technology, Inc.

          “Receivable” means any amount owing by an Obligor under any Account,
including, without limitation, any amounts owing for the payment of goods and
services, cash advances, cash advance fees, access check fees, annual membership
fees, billed interest, billed finance charges, billed late charges and any other
billed fee, expense or charge of every nature, kind and description whatsoever,
less any amount owed by Seller to the Obligor as a credit balance.

          “Reject Account #1” means any Account that timely rejects Purchaser’s
first change in terms notice described in Section 4.2 which contains the notice
changing the state law that governs the Cardholder’s applicable Card Agreement
to Delaware as well as the amendment portion of the Card Agreement.

          “Reject Account #2” means any Account that timely rejects Purchaser’s
second change in terms notice described in Section 4.2 which contains the notice
changing the Cardholder’s entire Card Agreement to Purchaser’s credit card
agreement.

          “Requirements of Law” with respect to any Person, means any
certificate of incorporation, articles of association, by-laws or other
organizational or governing documents of such Person, and any law, ordinance,
statute, treaty, rule, judgment, regulation or other determination or finding of
any arbitrator or governmental authority applicable to or binding upon such
Person or to which such Person is subject, whether federal, state, county, local
or otherwise (including, without limitation, usury laws, the Federal
Truth-In-Lending Act, the Fair Debt Collection Practices Act, the Federal Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the FFIEC Uniform Retail
Credit Classification and Account Management Policy, the USA Patriot Act, the
National Bank Act and Regulations B, E, and Z of the Board of Governors of the
Federal Reserve System).

          “Restricted Period” means the five (5) year period immediately
following the Cut-off Time.

          “Seller’s Card Processor” means TYSY.

5



--------------------------------------------------------------------------------

          “Seller’s Policies and Procedures” means Seller’s policies and normal,
day-to-day operating procedures and practice in compliance with such policies
and Seller’s normal financial accounting guidelines for the conduct of the
Business, all as existing as of the execution of this Agreement.

          “Tax” means any federal, state or local tax of the United States or of
any state, including without limitation any income tax, franchise tax, real or
personal property tax, employment tax, sales and use tax, vault tax and any
interest and penalties thereon (including, without limitation, those levied on
any failure to make appropriate withholdings), but not including any tax that is
levied on this transaction or chargeable on this Agreement or any documents or
instruments required to be executed hereunder or pursuant hereto.

          “Valuation Date” means a date mutually agreed upon by the parties
which is no more than three (3) business days prior to the Closing Date.

          “VISA” means Visa U.S.A., Inc.

ARTICLE II.  Purchase of Assets; Assumption of Liabilities

2.1          Schedule of Accounts.     By December 30, 2002, Seller shall
deliver to the Purchaser an Exhibit 2.1 reflecting all Accounts.  Exhibit 2.1
shall, with respect to each Account, contain the information set forth in
Section 3.1(C).  Exhibit 2.1 shall be provided to Purchaser in an electronic or
magnetic format, whichever is specified by Purchaser in writing.  When a
complete Exhibit 2.1 is provided to Purchaser, such Exhibit 2.1 shall be deemed
automatically attached hereto.

2.2          Purchase of Assets.

                (A)        On the Closing Date and subject to all of the terms
and conditions set forth herein, Seller shall sell, assign, transfer and convey
to Purchaser, and Purchaser shall purchase and receive from Seller, all of
Seller’s right, title and interest in and to the following: (i) all Accounts;
(ii) all Receivables; (iii) any and all rights to receive payment for accrued
but not yet billed interest on the Accounts; (iv) any and all periodic
statements, plastics, applications, and other supplies held in inventory by
Seller which relate to the Accounts; (v) the pro-rata portion of any annual fee
associated with the Accounts relating to any period following the Cut-off Time;
(vi) all Cards; (vii) the Cardholder List; (viii) all Interchange Fees earned
after the Cut-off Time; (ix) all of the Books and Records; and (x)any other
rights or assets solely and directly relating to the foregoing (collectively,
the “Assets”).

                (B)        All assets of Seller not specifically listed or
included in Section 2.2(A) hereof shall remain the property of Seller.  Without
limitation, Seller shall retain all right, title and interest in and to all of
those MasterCard Card and VISA accounts which do not qualify as an Account.

2.3          Purchase Price.

                (A)        Computation. The total Preliminary Purchase Price
shall consist of the sum of the following:

6



--------------------------------------------------------------------------------

 

(i)

1.00 multiplied by the total amount of Receivables (other than Receivables from
Par Accounts) as of the Valuation Date; plus

 

 

 

 

(ii)

a premium of eighteen percent (18%) of the amount calculated pursuant to Section
2.3(A)(i) above; plus

 

 

 

 

(iii)

1.00 multiplied by the total amount of Receivables from Par Accounts as of the
Valuation Date; less

 

 

 

 

(iv)

the pro rata portion of any annual fee relating to any period following the
Cut-off Time.

                (B)        Preliminary Closing Statement.  On the Closing Date,
Seller shall prepare a Preliminary Closing Statement setting forth the
calculation of the Preliminary Purchase Price.  The form of Preliminary Closing
Statement is attached hereto as Exhibit 2.3B.  After being agreed to by the
parties, the Preliminary Purchase Price shall be paid by Purchaser on the
Closing Date by a wire transfer to an account that has been designated in
writing by Seller at least three (3) business days prior to the Closing Date.

                 (C)        Closing Statement.  Approximately sixty (60) days
after the Closing Date, Purchaser shall conduct and complete a post-Closing
audit of the Accounts and Receivables (the “Post-Closing Audit”) and prepare a
Closing Statement, the form of which is attached as Exhibit 2.3C.  The Closing
Statement shall set forth the Closing Purchase Price and shall describe any
adjustments to the Preliminary Purchase Price which reflect the difference
between (i) the actual aggregate face value of the Receivables and Purchaser’s
pro rata portion of any annual fee, all as determined by the Purchaser in the
Post-Closing Audit, as of the Cut-off Time and (ii) the actual aggregate face
value of the Receivables and Purchaser’s pro rata portion of any annual fee as
of the Valuation Date, as reflected on the Books and Records of Seller’s Card
Processor, and upon which the calculation of the Preliminary Purchase Price was
based pursuant to Section 2.3(A) hereof.

                 (D)        Closing Audit.

                               (i)          Closing Payment.  If within fifteen
(15) days after Seller’s receipt of the Closing Statement, Purchaser and Seller
mutually agree on each line item in the Closing Statement, then: (a) if the
Preliminary Purchase Price shown on the Preliminary Closing Statement is less
than the Closing Purchase Price shown on the Closing Statement, Purchaser shall
pay to Seller the Closing Payment, plus interest calculated at the federal funds
rate from the Closing Date to the date the Closing Payment is made; or (b) if
the Preliminary Purchase Price shown on the Preliminary Closing Statement is
greater than the Closing Purchase Price shown on the Closing Statement, Seller
shall pay to Purchaser the Closing Payment, plus interest calculated at the
federal funds rate from the Closing Date to the date the Closing Payment is
made.  The payment required under this paragraph shall be made no later than
thirty (30) business days after Seller’s receipt of the Closing Statement.

                                (ii)        Interim Closing Payment.  If within
fifteen (15) days after Seller’s receipt of the Closing Statement, Purchaser and
Seller do not mutually agree upon the correct amounts

7



--------------------------------------------------------------------------------

for all line items in the Closing Statement, then Seller shall, within said 15
day period, notify Purchaser in writing of all line items still in dispute. 
Upon such notification to Purchaser that certain items remain in dispute, Seller
shall pay to Purchaser, or Purchaser shall pay to Seller, (whichever the case
may be) the Interim Closing Payment, plus interest calculated at the federal
funds rate from the Closing Date to the date the Interim Closing Payment is
made.

                                (iii)          Audited Closing Statement. 
Within fifteen (15) days after Seller’s notice to Purchaser that some line items
remain in dispute, Purchaser and Seller shall select a nationally recognized
independent accounting firm which is one of the four largest such firms as of
such date to audit the line items in dispute on the Closing Statement and any
other items that must be reviewed to resolve the dispute, provided that such
accounting firm may not be the accounting firm then employed by Seller or
Purchaser.  The cost of such audit and the preparation of the Audited Closing
Statement shall be shared equally between the Purchaser and the Seller.  Except
as otherwise provided in this Agreement, the “Audited Closing Statement”
prepared by such accounting firm shall be final, conclusive and binding on the
parties for matters covered thereby and a judgment may be entered thereon.  The
Audited Closing Statement shall be in a form substantially similar to the
Closing Statement, except that it will reflect the payment of any Interim
Closing Payment.

                                (iv)          Audited Closing Payment.  If an
Audited Closing Statement is prepared, then: (a) if the Preliminary Purchase
Price, adjusted if applicable by any Interim Closing Payment made, is less than
the Closing Purchase Price shown on the Audited Closing Statement, Purchaser
shall pay to Seller the Audited Closing Payment, plus interest calculated at the
federal funds rate from the Closing Date to the date the Audited Closing Payment
is made; or (b) if the Preliminary Purchase Price, adjusted if applicable by any
Interim Closing Payment made, is greater than the Closing Purchase Price shown
on the Audited Closing Statement, Seller shall pay to Purchaser the Audited
Closing Payment, plus interest calculated at the federal funds rate from the
Closing Date to the date the Audited Closing Payment is made.

                 (E)          Fee Prorations.  Any fees payable to MasterCard or
VISA with respect to the Assets shall be prorated between the parties as
follows: for Seller’s account through the Cut-off Time and for Purchaser’s
account after the Cut-off Time.  To the extent possible, such prorations shall
be made as soon as possible after the Closing Date in accordance with adjustment
procedures set forth in Section 2.6(C).

2.4           Assumption of Liabilities. 

                (A)        Except as otherwise expressly set forth herein or in
the Interim Servicing Agreement, on the Closing Date, Purchaser shall assume
and, thereafter, discharge fully only the following liabilities of Seller to be
performed after the Cut-off Time: (i) all of the obligations of Seller to the
Cardholders under the Card Agreements (excluding obligations for Enhancements);
(ii) any expenses related to the Accounts and the activity thereon after the
Cut-off Time (excluding expenses for Enhancements); and (iii) subject to the
prorations of fees set forth in Section 2.3 (E) hereof, all fees, normal
operating assessments and other charges of VISA or MasterCard arising after the
Cut-off Time, except for those charges: (a) arising from Seller’s violation on
or before the Cut-off Time of any operating regulation of VISA or MasterCard; or
(b) arising from or relating to any special assessments with respect to periods
up to and including the Cut-off Time. Except as provided above, Purchaser shall
not assume any liability,

8



--------------------------------------------------------------------------------

commitment, or any other obligation of Seller, whether absolute, contingent, or
otherwise known or unknown of any nature, kind or description whatsoever,
arising from or related to the operation of the Seller’s Business prior to or
after the Cut-off Time. For the avoidance of doubt, Seller expressly retains all
liability arising out of or from the Enhancements.

                 (B)        Seller agrees that: (i) it shall be solely
responsible for any draft retrievals, chargebacks, representments or incorrectly
posted transactions that occur through the Cut-off Time and that relate to an
Account that bears Seller’s BIN or ICA  (as defined in Section 5.2(D)) number;
(ii) it shall be responsible for processing any draft retrievals, chargebacks,
representments or incorrectly posted transactions through the Conversion Date
and that relate to an Account that bears Seller’s BIN or ICA, all in accordance
with the requirements of the Interim Servicing Agreement; and (iii) it will be
responsible for all expenses related to the Accounts and activity thereon prior
to the Cut-off Time.  Seller will be responsible for all expenses charged by
Seller’s Card Processor for the Closing and for the conversion of the Accounts
from Seller’s Card Processor to the Purchaser’s Card Processor, including, but
not limited to, the cost of all electronic transmissions, back-up tapes and
other Seller’s Card Processor pass through costs and expenses.  Seller will also
be responsible for any fees or expenses assessed to Seller or Seller’s Card
Processor in relation to this transaction by MasterCard or VISA.  Purchaser
shall have no responsibility for any such Closing or conversion expenses or for
any penalties, termination fees, or similar expenses payable because of the
termination of Seller’s agreement with Seller’s Card Processor.

                (C)        Seller shall be liable for any Tax that relates to
its operation of the Business on or prior to the Cut-off Time.  Purchaser shall
be liable for any Tax that relates to its operation of the Business after the
Cut-off Time.

2.5          Seller’s Repurchase of Certain Credit Card Accounts.  If within the
earlier of September 30, 2003 or one hundred and eighty (180) days after the
Conversion Date Purchaser and Seller determine that: (i) any Account or
Receivable purchased should not have been deemed an “Account” or a “Receivable”,
respectively, as of the Cut-off Time, (ii) any Account or Receivable purchased
is not as represented by Seller to Purchaser as expressly set forth in this
Agreement as of the Cut-off Time for reasons that existed on or before the
Cut-off Time; or (iii) an Account becomes a Reject Account #1, then under any of
these scenarios, Seller shall repurchase the applicable Account and/or the
applicable Receivable from time to time as necessary.  In such event, Seller
shall pay Purchaser, on demand, the amount of the Receivable as of the date of
such repurchase by Seller, plus any applicable premium paid for such
Receivable.  The parties each agree that they shall cooperate in producing a
transfer document and any other related documents as the other may reasonably
request under the circumstances.  The obligations of the parties under this
Section 2.5 are not subject to the limitations contained in Article IX.

2.6           Post-Closing Adjustments.  Following the Closing, the parties
shall, with each other’s reasonable cooperation and assistance, promptly make
any adjustments to the Payments based on the following:

                (A)        Unposted Items.  Any items or transactions that
affect any of the Payments, but that were unposted or unaccounted for on or
before the Cut-off Time, including, without

9



--------------------------------------------------------------------------------

limitation, cash letters for cash advance checks in process, payments in
process, unidentified or unlocated items, or errors.

                 (B)        Changes in Receivable Calculation or
Misclassification of an Account.  Misclassification of a credit card account as
an “Account” or changes to the Receivables calculation based on the receipt or
discovery of information by Purchaser or Seller prior to or after the Cut-off
Time and any adjustments relating to: (i) a data error which occurred on or
prior to the Cut-off Time; or (ii) an event, act or omission which resulted in
the miscalculation of the Receivables as contemplated in this Agreement.

                 (C)        VISA/MasterCard Fee Prorations.  All fees, normal
operating assessments and other charges imposed by VISA, or MasterCard, or any
portion thereof, which are attributable to Seller’s activities on or prior to
the Cut-off Time.

                 (D)        Payments Received before and after the Cut-off
Time.  Seller shall be entitled to retain payments on Accounts from Cardholders
received and posted to the Accounts by Seller prior to the Cut-off Time.  All
payments received by Seller after the Cut-off Time related to the Accounts or
received prior to the Cut-off Time but not posted to the Account as of the
Cut-off Time shall belong to Purchaser and shall be handled in accordance with
the requirements of this Agreement or the Interim Servicing Agreement, whichever
is applicable.

The obligations of the parties under this Section 2.6 are not subject to the
limitations contained in Article IX

ARTICLE III.  Representations and Warranties

               3.1          Seller’s Representations and Warranties.  Seller
hereby represents and warrants to Purchaser on the date hereof and through the
Closing Date, as follows:

                (A)          Organization, Power and Regulatory Status.  Seller
is a state bank duly organized, validly existing and in good standing under the
laws of the State of Alabama.  Seller has all necessary power and authority to
(i) own and use its property and to conduct its business related to the Accounts
as now being conducted and possesses all licenses and permits, the failure of
which to possess would have a material and adverse effect on the Assets or
Seller’s Business (hereinafter referred to as a “Material Adverse Effect”), and
(ii) enter into and carry out the terms of this Agreement and the series of
transactions contemplated hereby.

                 (B)          Authorization, Validity and Enforceability.  The
execution, delivery and performance of this Agreement by Seller have all been
duly authorized by all necessary corporate action and do not and will not
conflict with or result in a breach or violation of Seller’s charter or by-laws,
any agreement to which Seller is a party or by which it or its assets are bound
or any Requirements of Law. This Agreement is the legal, valid and binding
obligation of Seller, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
laws or regulations that affect the enforcement of creditors’ rights generally.

10



--------------------------------------------------------------------------------

                 (C)          Accounts.  Exhibit 2.1 is a report containing a
true and complete list of all Accounts as of the Cut-off Time.  With respect to
each Account, Exhibit 2.1 completely and accurately describes: (a) the Account
or control number; (b) the Account balance; (c) the date of last payment; (d)
the amount of the last payment; (e) the status code; (f) the annual percentage
rates applicable to each balance within the Account; (g) the current delinquency
of the Receivables, based on the applicable periods set forth in Exhibit 1A; and
(h) such other information about the Accounts and any activity related thereto
that is in a typical credit card processor “masterfile tape” or that is
reasonably requested of Seller by Purchaser in writing prior to the date
hereof.  No Account has a promotional or introductory annual percentage rate
applicable to any balance within that Account, as of the Cut-off Time, that is
lower than 10.00%.  No Account has a non-promotional or non-introductory annual
percentage rate applicable to any balance within that Account, as of the Cut-off
Time, that is lower than 10.00%.  Each Account has fulfilled any conditions set
forth in the Card Agreement required to make such Account subject to the Card
Agreement.  Each Account relates to the extension of credit and the advancement
of monies on a revolving basis and would be considered a credit card account
under Regulation Z of the Board of Governors of the Federal Reserve System. 
Each Account is not secured by any collateral whatsoever.  No Account has been
securitized and any Account for which a UCC-1 filing was made by any Person has
been released by a UCC-3 filing prior to the Cut-off Time.  Each Account is
payable in United States dollars.  A copy of Seller’s Policies and Procedures,
to the extent written, are attached hereto as Exhibit 3.1C-1.  At Closing, no
credit card account purchased by Purchaser is improperly classified as an
“Account”.  Each of the Accounts has been originated solely by Seller pursuant
to its underwriting, creditworthiness and other similar practices, consistent
with Seller’s Policies and Procedures.  Seller, at the time it originated each
Account, was a federally insured financial institution.  All of the interest
rates, fees, costs, expenses, penalties and all other charges of every nature,
kind and description whatsoever charged to or levied by Seller against the
Accounts in effect as of the Cut-off Time are set forth in Exhibit 3.1-E.

                 (D)          Receivables.  With respect to each and every
Receivable: (a) such Receivable has arisen under an Account; (b) such Receivable
has been originated in compliance with all Requirements of Law applicable to the
Seller and pursuant to a Card Agreement; (c) such Receivable is not subject to
offset, recoupment, adjustment or any other valid and cognizable claim or
defense of an Obligor; and (d) each Receivable represents the legal, valid and
binding payment obligation of the Obligors and is enforceable against such
Obligors in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or other laws or regulations that
affect the enforcement of creditors’ rights generally.

                 (E)          Card Applications and Agreement.  Exhibit 3.1E
attached hereto is a form of all of the Card Applications and all of the Card
Agreements pursuant to which all Cardholders are issued a Card and are
governed.  The terms of such Card Applications and Card Agreements have not been
impaired, waived, altered or modified in any respect except by written
instruments contained in the Books and Records.  Any amendments or changes in
terms to the Card Agreements are included in Exhibit 3.1E.  All such Card
Agreements and Accounts, including the Receivables, are freely assignable by
Seller, do not require the approval or consent of any Cardholder or any other
Person to effectuate the valid assignment of the same in favor of the Purchaser
and are governed by federal law and the laws of the state of Georgia.  The terms
and provisions of each Account and each Card Agreement can be changed by
Purchaser if it follows the requirements of federal law and the laws of the
state of Georgia regarding changing the terms

11



--------------------------------------------------------------------------------

of a credit card account.  Each of the Card Agreements is legal, valid, binding
and enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium or other laws or regulations, in effect now
or in the future, that affect the enforcement of creditors’ rights generally. 
Seller is in full compliance with all the terms and conditions in the Card
Agreement and has performed all of its duties thereunder; and, to the best of
Seller’s knowledge, there exists or is threatened thereunder no default, breach
or other event, which with the passage of time or the giving of notice, or both,
would constitute a default or breach thereunder.

                 (F)        Benefits Agreements and Enhancements.  Exhibit 3.1F,
attached hereto, sets forth all of the Benefits Agreements (and benefits and
enhancements supplied thereunder) and Enhancements maintained by Seller on the
Accounts.  The terms of each Benefits Agreement have not been impaired, waived,
altered or modified in any material respect except by written instruments
contained in the Books and Records.  Each of the Benefits Agreements is legal,
valid and binding and in full force and is enforceable in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency, moratorium
or other laws or regulations, in effect now or in the future, that affect the
enforcement of creditors’ rights generally.  Seller is in full compliance with
all the material terms and conditions thereof; and, to the best of Seller’s
knowledge, there exists or is threatened thereunder no default, breach or other
event which with the passage of time or the giving of notice, or both, would
constitute a default or breach thereunder.

                (G)        Servicing of Accounts.  Seller has received or given
any and all consents, licenses, approvals or authorizations of or registrations
or declarations with any governmental authority of the United States or any
state required to be obtained, effected or given by the Seller to originate, own
and operate the Accounts.  All Accounts have been properly accounted for and all
payments or monies received by Seller with respect to the payment of any
Receivable have been properly applied.  Each Account has been properly
originated, maintained and serviced in all respects solely by Seller or Seller’s
Card Processor in accordance with the applicable Card Agreement, Seller’s
Policies and Procedures, all Requirements of Law and in a manner consistent
with, and not in violation of, any standard and customary practices utilized by
prudent lenders engaged in the business of lending money through credit card
accounts.

                (H)        Books and Records Complete.  The relevant Books and
Records are true and complete in all material respects and all information
relating to the credit, charges, fees, payment history, customer inquiries,
regulatory correspondence and other relevant information which is known and
available to Seller relating to the Accounts is contained in the relevant Books
and Records.

                (I)        No Consent.  No consent of any Person and no license,
permit or approval or authorization from, or exemption by notice or report, or
registration, filing or declaration with, any governmental authority having
jurisdiction over Seller is required (other than those previously obtained and
delivered to Purchaser or those the failure of which to obtain or deliver would
not have a Material Adverse Effect) in connection with the execution or delivery
by Seller and the validity or enforceability of this Agreement, the consummation
of the series of transactions contemplated hereby, or the performance by Seller
of its duties and obligations hereunder.

12



--------------------------------------------------------------------------------

                (J)        Intellectual Property Rights.  In connection with the
Assets, Seller utilizes no trade names, trademarks, service marks, logos and
other intellectual property rights other than the Card Marks.  Other than the
Card Marks that are owned by third parties, Seller is the sole and exclusive
owner of all Card Marks and such Card Marks do not violate or infringe upon the
intellectual or proprietary rights of any Person.  With respect to those Card
Marks not owned by Seller, Seller represents and warrants that it has all
necessary power and authority to use the same under a valid written license and
that Seller is in full compliance with any such license.

                (K)        Claims, Litigation and Audits.  There are no
administrative or court actions, suits or proceedings of any kind now pending,
and, to the best of Seller’s knowledge, no such actions, suits or proceedings
are threatened against Seller or its affiliates, that if adversely decided would
have a Material Adverse Effect, impose liability on a subsequent owner of the
Assets or would have an adverse effect on Seller’s ability to carry out the
terms of this Agreement.  To the best of Seller’s knowledge, there are no
outstanding judgments, orders, rules, regulations, official interpretations and
guidelines of any arbitrator or governmental authority with jurisdiction over
Seller or any of Seller’s affiliates which could have a Material Adverse
Effect.  No audit, investigation, inspection or any other review or inquiry
whatsoever of any governmental authority, and no accountant report, opinion, or
other financial reporting and accounting material, concerning the Assets and
conducted during, or covering, the two (2) calendar years immediately preceding
the date of this Agreement has reported Seller’s violation of any Requirements
of Law or any other issue or matter that would have a Material Adverse Effect or
that would impose any liability on a subsequent owner of the Assets.

                (L)        Tax Returns and Liabilities.  Seller has properly and
timely filed all federal, state, county, local and other tax information returns
required by law to be filed on or prior to the Closing Date with respect to the
Assets and its participation in the Accounts and has withheld, paid or accrued
all amounts shown thereon to be due which are due prior to the Closing Date or
accrue through such date.

                (M)        Operation In Accordance With Law.  Seller is, and on
the Closing Date, will be in compliance with all Requirements of Law relating to
the conduct of the Business.

                (N)        Absence of Change.  Between November 30, 2002 (the
“Site Visit Date”) and the date hereof, Seller has not altered, modified or
failed to comply with Seller’s Policies and Procedures applicable to any of the
Accounts or related Receivables, including, without limitation, origination,
underwriting, charge-off, delinquency grading, reaging, and collection
procedures.

                (O)        Credit Insurance.  As of the Cut-off Time no Account
is being solicited for credit life insurance.

                (P)        other Agreements.  There are no agreements,
contracts, or other business arrangements or understandings affecting any of the
Assets, and there are no products, enhancements, programs, benefits or services
offered in connection with any of the Accounts, other than such products,
enhancements, programs, benefits or services, agreements, contracts, or other
business arrangements or understandings that Seller has expressly disclosed to
Purchaser in this Agreement.

13



--------------------------------------------------------------------------------

                (Q)        Undisclosed Liability.  Neither Seller nor any Seller
affiliate has any material obligations, commitments or any other liabilities,
absolute or contingent, known or unknown, relating to the Assets, except as
expressly disclosed herein and except as would not, individually or in the
aggregate, have a Material Adverse Effect.

                (R)        Disclosure.  To the best of Seller’s knowledge, no
statement or description contained in any document provided or delivered by
Seller to Purchaser in connection with the series of transactions contemplated
hereby, as of the date of such statement or description, contains any untrue
statement of a material fact. Seller has informed Purchaser, in writing, of any
and all features, reward programs, benefits, enhancements, promotional rate
programs, balance transfer programs, introductory rate strategies, and usage or
activation strategies utilized by the Seller in the past with respect to the
Accounts that remain in effect, or which continue to affect any Account, as of
the Cut-off Time.

                (S)        Effect of Law on Closing.  There is no Requirement of
Law applicable to Seller which would prevent Seller from selling the Assets to
Purchaser as contemplated by this Agreement, and the Assets are being sold in
compliance with all Requirements of Law.

                (T)          Title and Liens.  Seller has, and will convey to
Purchaser on the Closing Date, good and marketable title to the Assets, free and
clear of any Lien of any Person.

                (U)          Seller’s Card Processor.  Seller’s Card Processor
has been informed of all Seller’s responsibilities and obligations that will
require the assistance of Seller’s Card Processor and: (i) are necessary for the
Closing to occur; (ii) will arise during the Interim Servicing Period pursuant
to the terms of the Interim Servicing Agreement; (iii) are necessary for the
Conversion Date to occur in accordance with the Conversion Schedule discussed in
the Interim Servicing Agreement; and (iv) will arise after the Conversion Date
pursuant to the terms of this Agreement.

3.2           Purchaser’s Representations and Warranties

Purchaser represents and warrants to Seller both on the date hereof and on
Closing Date as follows:

                (A)        Due Organization.  Purchaser is a national banking
association, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Purchaser has full power and authority
to (i) own and use its property and to conduct its business related to post
Closing ownership of the Accounts as now being conducted and possesses all
necessary licenses and permits, and (ii) enter into and carry out the terms of
this Agreement and the series of transactions contemplated hereby.

                (B)        Authorization and Binding Effect.   The execution,
delivery and performance of this Agreement by Purchaser have all been duly
authorized by all necessary corporate action and do not and will not conflict
with or result in a breach or violation of Purchaser’s charter or by-laws, any
agreement to which Purchaser is a party or by which it or its assets are bound
or any Requirements of Law. This Agreement is the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium or
other laws or regulations that affect the enforcement of creditors’ rights
generally.

14



--------------------------------------------------------------------------------

                 (C)        No Breach of Other Agreements.  None of the
execution, delivery, or performance of this Agreement will constitute a
violation of or be in conflict with, or constitute a default under (a)
Purchaser’s Articles of Association, By-Laws, and other organic documents of
corporate self-governance (b) any agreement, instrument or other obligation to
which Purchaser is a party or by which is bound; or (c) any Requirement of Law.

                 (D)        No Consents.  No consent of any Person and no
license, permit, approval, or authorization from, or exemption by notice, or
report, or registration, filing, or declaration with, any governmental authority
having jurisdiction over Purchaser is required (other than those previously
obtained and delivered to Seller or those the failure of which to obtain or
deliver would not have a Material Adverse Effect) in connection with the
execution or delivery by Purchaser and the validity or enforceability of this
Agreement, the consummation of the series of transactions contemplated hereby,
or the performance by the Purchaser of its duties and obligations hereunder.

                 (E)        Claims, Litigation and Audits.  There are no
administrative or court actions, suits, or proceedings of any kind now pending,
and, to the best of Purchaser’s knowledge, no such actions, suits or proceedings
are threatened against Purchaser, that if adversely decided would have an effect
on Purchaser’s ability to carry out the terms of this Agreement.

IV.          ARTICLE IV.  Certain Transitional Matters

4.1          Enhancements.  At all times through the Conversion Date or such
earlier date the Seller and Purchaser may agree upon, Seller shall continue to
provide or otherwise make available all of the benefits, programs, features,
offers, point programs, rebate programs, enhancements and other services
provided to Cardholders as of the Closing Date (whether provided pursuant to a
Benefit Agreement or not) (collectively, “Enhancements”) on the same terms and
in the same manner as such Enhancements were provided immediately prior to the
Closing Date, all as previously disclosed to Purchaser.  Seller agrees that it
has not received any notice of the termination or amendment of any Benefits
Agreements and knows of no plans for such termination or amendment which may
take effect on or before the Conversion Date.  Notwithstanding the above, as of
the Conversion Date, Seller (i) shall either have terminated the Benefits
Agreements or excluded all Accounts from the Benefits Agreements, so that on the
Conversion Date the Accounts are not subject to any Benefits Agreements; and
(ii) shall have, in accordance with any Requirements of Law and any applicable
rules, terms and conditions or agreements with the Cardholders, terminated all
Enhancements provided by Seller, any Seller affiliate or any third party
(whether provided pursuant to a Benefit Agreement or not), so that all
obligations whatsoever of said parties to the Cardholders have ended prior to
the Conversion Date and the Purchaser is not liable or obligated to continue any
Enhancements or to honor any Enhancements.  Any notice sent to Cardholders
related to the requirements in this Section 4.1 shall be subject to Purchaser’s
prior written approval, which shall not be unreasonably withheld or delayed.

4.2          Changes in Terms. 

                (A)        Seller shall reasonably assist Purchaser in the
timely mailing, at Purchaser’s sole cost and expense, of such change in terms
notice(s) as is reasonably required by Purchaser.

15



--------------------------------------------------------------------------------

When the change in terms notice(s) are mailed shall be determined by Purchaser. 
Purchaser shall bear the cost of producing and mailing these notices.  These
notices will inform the Cardholders of the changes Purchaser will make to their
Card Agreement and will be accompanied by letters prepared by Purchaser with the
prior approval of Seller (which approval shall not be unreasonably withheld or
delayed, however such approval but shall not include approval over new benefits
and the changes to the Card Agreements) notifying each Cardholder of the sale of
the Accounts, changes in Benefits Agreements and any new benefits, all in a
manner which serves to preserve and promote the goodwill and business reputation
of both Seller and Purchaser.  Seller agrees to provide Purchaser with a tape of
the Accounts for Purchaser to use in preparing and mailing each change in terms
notice (“Change in Terms Tape”).  The format and contents of the Change in Terms
Tape will be the same as described in Schedule I to the Interim Servicing
Agreement’s Exhibit A.  Each Change in Terms Tape will be provided to Purchaser
no later than ten (10) business days (“Tape Date”) prior to Purchaser mailing
the applicable change in terms notice.  Each Change in Terms Tape shall have
been produced no earlier than five (5) days prior to the Tape Date and shall be
current as of said date and contain all of the Accounts.  In the event that an
Account is not contained on a Change in Terms Tape, Seller agrees to repurchase
such Account from Purchaser pursuant to Section 2.5 above.

                 (B)          On the Conversion Date, the Purchaser shall
establish on its card processing system, those Accounts that have been
designated as Employee Accounts with an annual percentage rate of 10.00%.

ARTICLE V.  Covenants

5.1          Negative Covenants of Seller.  With respect to the Business, Seller
covenants and agrees that between the date hereof and the Closing Date, Seller
shall not engage in any transaction or incur any obligation or liability with
respect to the Business except in the ordinary course of its business as
presently conducted; and shall use its commercially reasonable best efforts to
preserve its business organization to keep such Business intact, to keep
available a work force of a quality and quantity capable of rendering services
comparable to the services of its present employees and to preserve the goodwill
of its suppliers, customers and others having business relations with Seller
relating to said programs.  Without limiting the generality of the foregoing,
Seller, with regard to its Business, shall not, without the prior written
consent of Purchaser, do any of the following:

 

(A)

from the date hereof and through the Closing Date, materially amend, terminate
or otherwise materially modify any of its contracts or commitments in a manner
that would materially and adversely affect the Accounts, except as required by
Requirements of Law;

 

 

 

 

(B)

from the date hereof and through the Closing Date, re-age any of the Accounts
and/or Receivables, except as required by Requirements of Law;

 

 

 

 

(C)

(and shall not allow any affiliate to), except as otherwise permitted in Section
13(f) of that certain Joint Marketing Agreement dated of even date herewith
between Seller’s parent corporation and Purchaser (the “Joint Marketing
Agreement”), at any time within the Restricted Period, specifically target
(other than the assistance provided by Seller’s parent corporation to Purchaser
in

16



--------------------------------------------------------------------------------

 

 

accordance with the terms of the Joint Marketing Agreement) any offer of a
credit card or charge card to Persons who were Cardholders with an Account;
provided, however, that Seller may offer Persons who were Cardholders the
opportunity to participate in another credit card or charge card program
endorsed by Seller provided the opportunity is not only made available to such
Persons, but rather is offered as a part of a general solicitation to all
customers of Seller, and provided further that no such Persons are directly or
indirectly identified as a customer of Purchaser or offered any terms or
incentives different from that offered to all other customers of Seller;

 

 

 

 

(D)

from the date hereof and through the Closing Date, sell, assign, lease or
otherwise transfer or dispose of any of the Assets;

 

 

 

 

(E)

from the date hereof and through the Closing Date, communicate with any
Cardholder or other users of the Accounts, except in the ordinary course of
business in accordance with past practice and custom and in a manner which does
not identify Purchaser or any of Purchaser’s affiliates or as required by
Requirements of Law; provided, however, that Seller shall first notify Purchaser
of such communications; and

 

 

 

 

(F)

from the date hereof and through the Closing Date and notwithstanding the
immediately above section (E) or any other sections of this Agreement, market or
solicit, via telemarketing, direct mail, direct promotions or the internet, the
Cardholders any reduced rate offer without Purchaser’s prior written consent.

5.2          Affirmative Covenants of Seller.

                (A)          Seller shall give Purchaser and its representatives
full access during Seller’s normal business hours, upon reasonable advance
notice, to all of the Assets, including, without limitation; accounting,
financial, statistical, and corporate records relating to the Business; and for
purposes of examining the same in connection with the series of transactions
contemplated hereby.

                (B)          Purchaser and Seller shall meet and work together
regarding the management of the Assets prior to the Conversion Date to effect a
smooth transition.  In the event of a significant attrition of Seller’s
employees which affects the management of Assets, the parties shall confer and
consult in order to institute the steps necessary to ensure no interruption of
the quality and quantity of services rendered to the Cardholders in accordance
with past custom and practice.  Seller shall employ underwriting and collection
criteria which are no less stringent than those employed by Seller in the
ordinary course of its Business as currently conducted and as set forth in
Seller’s Policies and Procedures and in a manner which complies with all
Requirements of Law.

                (C)          If Seller is unable to transfer the prefixes for
its VISA Bank Identification Number(s) (“BIN”) and MasterCard Interbank Card
Account number(s) (“ICA”) to Purchaser on the Conversion Date pursuant to
Section 5.2(D) below or if the BIN and ICA numbers are not to be transferred to
Purchaser, Seller shall at its expense, after the Conversion Date, and until
such date as the prefix numbers are transferred to Purchaser (if ever):

17



--------------------------------------------------------------------------------

 

               (i)        Provide reasonable assistance to Purchaser (which
shall include, without limitation, obtaining the full 23 digit reference number
for a particular transaction, the production of documents (the production of
documents shall include, but not be limited to, production of statement,
payment, and access check copies) and the interpretation of any relevant
comments, all within either seven (7) business days or, if due to an emergency,
twenty four (24) hours after Purchaser’s request) to help resolve any dispute or
claim of any Cardholder relating to any transactions or balances that posted to
an Account bearing the Seller’s ICA numbers or BIN, as those terms are defined
in Section 5.2(D) below, or Seller shall be responsible for any and all losses
incurred by Purchaser as a result of Seller’s failure to comply with the above.

 

 

 

               (ii)        Process draft retrievals and chargeback requests
within twenty four (24) hours after receipt of the request from Purchaser and
shall promptly forward the draft retrievals to Purchaser upon receipt.

 

 

 

               (iii)        Notify Purchaser, within forty eight (48) hours of
receipt by Seller, of any representment, pre-arbitration, pre-compliance,
compliance or arbitration case it receives involving the Accounts(“Cases”). 
After receiving Purchaser’s response to a Case, Seller shall process the
response within twenty four (24) hours after such receipt. Seller shall not make
a decision on any Case or any chargeback involving the Accounts unless approved
in writing by Purchaser.

 

 

 

               (iv)        Settle with Purchaser on any chargeback involving the
Accounts and its BIN and ICA numbers via ACH within five (5) days of Purchaser’s
request, which settlement shall be initiated by Purchaser.  If Seller fails to
settle on any such chargeback within thirty (30) days of Purchaser’s request,
Seller agrees that Purchaser may reverse the entry and Seller shall be
responsible for such entry.

                 (D)        Seller agrees to transfer its VISA Bank
Identification Number(s) (“BIN”) and MasterCard InterBank Card Account
(“ICA”)number(s) used for the Accounts after the BINs and/or ICA numbers contain
only the Accounts and there has been no merchant activity for at least ninety
(90) days.  Seller agrees that the transfer of the BINs and/or ICA numbers (with
only the Accounts contained therein) to Purchaser will occur no later than ten
(10) days after the Conversion Date.  Until Purchaser is transferred the BINs
and/or ICA numbers Seller shall, from time to time following the Conversion Date
and at its expense, as reasonably requested by Purchaser:

 

               (i)        Take all such steps and perform such acts as are
necessary to confirm to Purchaser the smooth and orderly post-Conversion Date
ownership and operation of the Accounts.  Information on Account transactions or
payments that occur or are received between the Seller’s last file maintenance
day for the Accounts prior to the Conversion Date, (which last file maintenance
day is the Thursday prior to the Conversion Date) and through the end of the
Conversion Date shall be forwarded to Purchaser on the day following the
Conversion Date in an electronic format designated by Purchaser.

 

 

 

               (ii)        Provide information on post-Conversion Date Account
transactions and payments on a daily basis to Purchaser by electronic
communication, in a format

18



--------------------------------------------------------------------------------

 

designated by Purchaser, which shall include the full 23 digit reference number
for a particular transaction and a description of each transaction, including
the city and state. All such post-Conversion Date transactions and payments
shall be settled via ACH, which net settlement shall be initiated by Purchaser
and include those transactions and payments that are posted to an Account. All
above-mentioned electronic transmissions shall include for each payment, the
amount of the payment, the date the payment was received by Seller and the
Account’s credit card number.

 

 

 

               (iii)        Provide to Purchaser, daily, with returned payment
checks and access checks for the Accounts via overnight courier and that
settlement of such checks will be handled on a case by case basis and will be
settled via wire transfer.

 

 

 

                (iv)        Upon the request of Purchaser, take all steps
necessary to report immediately any invalid Account(s) through the periodic
warning bulletin system maintained by MasterCard and VISA utilizing the BIN
and/or ICA.

 

 

 

                (v)        Notwithstanding the above, Seller agrees that it
shall not process or accept any trailing transaction or payment on any Account
sixty (60) days after the Conversion Date and acknowledges and agrees that
Purchaser will not accept or settle on any trailing transaction or payment that
occurs or is received sixty (60) days after the Conversion Date unless otherwise
agreed to by Purchaser on a case by case basis.

 

 

 

A trailing transaction is defined as, but is not limited to, the following types
of transactions: (i) all cardholder retail activity, (i.e., sales, refunds and
cash advances); (ii) any automatic debit on an Account; and (iii) any
transaction on an Account below the floor limit established by MasterCard or
VISA.

                 (E)          Seller shall supply Purchaser with Seller’s
routing and transit number and direct deposit number thirty (30) days prior to
the Conversion Date.  Seller agrees to cooperate with Purchaser in testing the
trailing transaction processes as outlined in this Section 5.2 to ensure that
the processes will work to the Purchaser’s reasonable satisfaction.  Seller and
Purchaser also agree that a testing transaction report will be supplied to the
Seller, detailing the number of trailing transactions, the type of transaction,
and the dollar value of each automated clearing house settlement. 

                 (F)        From the Closing Date and through the ninetieth
(90th) day following the Conversion Date, Seller hereby authorizes Purchaser to
use the Card Marks: (i) to identify Purchaser as Seller’s successor in interest
to the Accounts; (ii) on Cards; (iii) on periodic statements, Card Agreements
and other communications to Cardholders with respect to the Accounts for which
Cards bear Seller’s name; and (iv) for identification purposes in any collection
efforts related to an Account for the period in which the related Cards bear
Seller’s name so long as such collection efforts comply with the terms of the
Card Agreement and all Requirements of Law.  During the period of use authorized
herein, Purchaser shall use the Card Marks solely: (i) in the forms and formats
and on forms currently used by the Seller for Cards, periodic statements, Card
Agreements and communications, or (ii) in the forms and formats on such forms as
Seller shall approve in writing prior to any such use, which approval shall not
be unreasonably withheld or delayed.  It is expressly agreed that other than the
limited license granted above, Purchaser is not purchasing or acquiring any
right, title or interest in the name of

19



--------------------------------------------------------------------------------

Seller or any trade names, trademarks, logos or service marks of Seller. 
Purchaser shall make no use of any of the Card Marks which will damage or
diminish Seller’s goodwill.  Throughout the term of the license granted hereby,
Seller represents and warrants that it has the right to license the Card Marks
to Purchaser and that the Card Marks do not and will not violate or otherwise
infringe upon the intellectual, proprietary or any other rights of any Person.

                 (G)          On the Conversion Date, Seller shall deliver to
the Purchaser all of the Files necessary for Conversion, or such other Files as
may be reasonably requested by Purchaser.All Files necessary for the Business
Accounts that are Accounts shall be delivered to Purchaser ten (10) business
days prior to the Conversion Date.  Seller shall continue to hold and retain
post-Conversion for the sole benefit of Purchaser, any other Files, including
those Files which cannot be extracted from information about Seller’s other
member accounts without undue effort or expense (the “Retained Files”).

 

          (i)        From time to time following Closing and the Conversion
Date, the Seller shall deliver such Retained Files as reasonably requested by
Purchaser within five (5) business days after a request.  The cost of retrieving
and delivering the Retained Files to Purchaser shall be borne by the Seller. 
Time frames for extraordinary requests for information will be mutually
negotiated at the time of the request. Extraordinary requests are defined as: 
any information retrieval request the size of which cannot be reasonably filled
in the ordinary course of business in the five business day time frame referred
to above on this Section 5.2(G)(i), utilizing existing staff, without effect to
normal operations.

 

 

 

          (ii)        In discharging its obligations hereunder, Seller agrees to
utilize such document storage, safekeeping and security methods as are customary
in the industry. Without limiting any of its obligations under this Agreement,
Seller agrees to maintain the Retained Files for a period following the Closing
Date in compliance with  federal and/or state law or with Seller’s current
record retention policy for the applicable document whichever is longer.

 

 

 

          (iii)        The operation of this Section 5.2(G) shall survive the
Closing and Conversion Date.

                 (H)         As of the Conversion Date, Seller agrees that: (i)
no Account will have a credit balance that a Cardholder has requested in writing
to be refunded prior to the Cut-off Time; (ii) no Account will have a credit
balance that has not been requested in writing to be refunded that has been in
existence for more than ninety (90) days; (iii) no Account will have an initial
billing dispute or any other initial dispute that has been in existence for more
than forty (40) days that has not been decisioned and processed by Seller
accordingly, with the exception of international transactions; (iv) no Account
will have an outstanding representment that has been in existence more than
thirty (30) days that has not been decisioned and processed by Seller
accordingly; and (v) no Account will have an outstanding compliance or
arbitration case that has not been decisioned and processed by Seller
accordingly.

                 (I)        Seller agrees that: (i) any pre-compliance case,
pre-arbitration case, incoming compliance case, or incoming arbitration case
that is received by Seller within the ten (10) day period prior to the
Conversion Date for which the date the Seller must respond is after the

20



--------------------------------------------------------------------------------

Conversion Date will be promptly forwarded to Purchaser for decisioning and
processing; and (ii) without Purchaser’s consent, it shall not accept any
resolution (i.e., that Seller or Cardholder will be liable) of any
pre-compliance case, pre-arbitration case, incoming compliance case, or incoming
arbitration case for which the date the Seller must respond is within the ten
(10) day period prior to the Conversion Date.

                 (J)          Prior to the Conversion Date, Seller agrees to use
commercially reasonable efforts to clear any suspense account entries relating
to payments or any chargebacks for the Accounts.

                 (K)        Seller agrees to flag each Reject Account #1, Reject
Account #2, Guaranteed Account, credit card accounts that are secured, Employee
Accounts, Business Accounts and (all collectively referred to as “Flagged
Accounts”) so that, on each tape provided by Seller or Seller’s Card Processor,
each such type of credit card account is readily identifiable on Purchaser’s
Card Processor’s system.  If Seller fails to identify any Flagged Accounts in
such manner, other than the employee credit card accounts that are Accounts,
Purchaser shall not have any obligation, if any, to purchase such Flagged
Accounts or, if Closing has already occurred, Seller agrees to repurchase such
Flagged Accounts from Purchaser pursuant to Section 2.5 above.  With respect to
any employee credit card accounts that are not properly flagged, Purchaser will
convert those accounts to Purchaser’s standard credit card terms for the
Accounts.  A list of the types of Flagged Accounts and their corresponding
identifying codes are hereto attached as Exhibit 5.2K

                 (L)        If requested by Purchaser, Seller shall provide
Purchaser with historical statistical information with respect to the Accounts,
as set forth on Exhibit 5.2L, attached hereto, certified true and correct by a
duly authorized Senior Vice President of Seller.  Purchaser shall be entitled to
receive, at Purchaser’s expense, an opinion of a nationally-recognized certified
public accounting firm respecting the accuracy of such information based upon
such accounting firm’s review of the Accounts pursuant to procedures agreed upon
by Purchaser and such accounting firm.  Seller shall reasonably cooperate, at
Purchaser’s sole cost and expense, with such accounting firm in the performance
of its review.

                 (M)         In accordance with the operating procedures of Visa
and MasterCard, any fees, normal operating assessments and other charges imposed
by Visa, or MasterCard, or any portion thereof, with respect to the Assets owned
by Purchaser after the Cut-off Time, but serviced by Seller during the Interim
Servicing Period will be paid by Purchaser.  Seller shall provide Purchaser by
the 7th business day subsequent to the end of each calendar quarter that
occurred during the Interim Servicing Period with all such reports necessary for
Purchaser to determine the fees, normal operating assessments and other charges
imposed on the Assets for such calendar quarter.

                 (N)        In order to comply with the requirements of the Fair
Credit Reporting Act, Seller agrees to provide Purchaser (prior to the
Conversion Date and on a tape formatted the same way the conversion tapes are
formatted) with the date on which each Account, that is reported to a credit
reporting agency as being delinquent as of the Conversion Date, first went
delinquent.

                 (O)        Upon the reasonable request of Purchaser, at
Purchaser’s expense, Seller shall provide Purchaser with copies of all reports,
summaries, and/or conclusions issued by Seller, any

21



--------------------------------------------------------------------------------

third party and/or any regulator relating to the servicing of the Account by
Seller’s Card Processor.

5.3          Mutual Covenants.

                (A)        Subject to the terms and conditions herein provided,
each party shall cooperate fully with the other and shall use its commercially
reasonable best efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things commercially reasonably necessary or appropriate
hereunder and under any Requirements of Law to consummate the series of
transactions contemplated by this Agreement.  Each party further agrees to use
its commercially reasonable best efforts to obtain consents of all third parties
and governmental agencies necessary for the consummation of the series of
transactions contemplated by this Agreement.

                (B)        Between the date hereof and the Closing, each party
shall promptly advise the other in writing of any fact which, if existing or
known at the date hereof, would have been required to be set forth or disclosed
in or pursuant to this Agreement or of any fact which, if existing or known at
the date hereof, would have made any of the representations contained herein
materially untrue or misleading.

ARTICLE VI. Closing

6.1        Closing. The Closing shall take place on the Closing Date at the
offices of Purchaser in Wilmington, Delaware or such other place and date as the
parties hereto may mutually agree.  The parties will endeavor to consummate the
Closing in Wilmington, Delaware in a remote fashion through the use of facsimile
transmission and overnight couriers.  If the Closing has not occurred on or
before January 31, 2003, then either party has the option to terminate this
Agreement without any further obligation or liability to the other party
effective upon giving notice of such termination to such other party except for
any obligation contained herein that specifically survives any termination
hereof.  Such option to terminate the Agreement described above must be
exercised by 5:00 PM EST of the next business day after such above stated date,
or the option to terminate for such failure to close shall be void and of no
further force or effect.  In the event that neither party has the option to
terminate this Agreement in accordance with the above described option or the
option is not exercised or not timely exercised, the parties shall mutually
agree upon a later Closing Date.  Notwithstanding the above, if all of the
conditions precedent to a party’s obligations hereunder set forth in Sections
6.2 or 6.3 hereof (whichever the case may be) have been fulfilled on or prior to
the Closing Date, that party shall have no right to terminate this Agreement.

6.2          Closing: Conditions Precedent to Purchaser’s Obligations.  The
obligation of Purchaser to close under this Agreement is subject to the
fulfillment on or prior to the Closing Date of each of the following conditions
(unless waived by Purchaser):

                (A)          The representations and warranties made by Seller
herein shall be true and correct in all material respects as of the Closing
Date, as though such representations and warranties were restated and made at
and as of the Closing Date;

                (B)          All the necessary consents, regulatory and other
approvals, licenses and other authorizations shall have been obtained (or the
relevant waiting period shall have expired)

22



--------------------------------------------------------------------------------

permitting the post-Closing ownership and operation by Purchaser of the Assets
on terms substantially comparable to those existing at the present;

                (C)        As of the Closing Date, there shall not have been any
material adverse change in the Assets since the Site Visit Date;

                (D)        All of the deliveries which Seller is obligated to
make or cause to be made under Article VII of this Agreement shall have been
made;

                (E)        No claim, action, suit, proceeding or governmental
investigation shall have been threatened or instituted challenging the validity
of this Agreement or the series of transactions contemplated hereby;

                (F)        All pre-Closing covenants, obligations and other
matters to be performed on the part of Seller shall have been fulfilled;

                (G)        ABC Bancorp, Seller’s sole shareholder, shall have
executed and delivered to Purchaser a Joint Marketing Agreement that is
reasonably acceptable to Purchaser; and

                (H)        Seller shall deliver or cause to be delivered to
Purchaser minutes of the meeting of Seller’s board of directors with respect to
the approval of this Agreement and the transactions contemplated hereunder and
the authorization of officers of Seller to sign this Agreement and related
documents.

6.3        Closing: Conditions Precedent to Seller’s Obligations.  The
obligation of Seller to close under this Agreement is subject to the fulfillment
on or prior to the Closing Date of each of the following conditions (unless
waived by Seller):

                (A)        The representations and warranties made by Purchaser
herein shall be true and correct in all material respects as of the Closing
Date, as though such representations and warranties were restated and made at
and as of the Closing Date;

                (B)        All the necessary consents, regulatory and other
approvals, licenses and other authorizations shall have been obtained (or the
relevant waiting period shall have expired) permitting the post-Closing
ownership and operation by Purchaser of the Assets on terms substantially
comparable to those existing at the present;

                (C)        All of the deliveries which Purchaser is obligated to
make or cause to be made under Article VII hereof shall have been made;

                (D)          No claim, action, suit, proceeding or governmental
investigation shall have been threatened or instituted challenging the validity
of this Agreement or the series of transactions contemplated hereby;

                (E)          All pre-Closing covenants, obligations and other
matters to be performed on the part of Purchaser shall have been fulfilled;

23



--------------------------------------------------------------------------------

                 (F)        Purchaser shall deliver or cause to be delivered to
Seller the authorization of officers of Purchaser to sign this Agreement and
related documents.

ARTICLE VII.  Deliveries At Closing

7.1           Seller.  At the Closing, Seller shall deliver or cause to be
delivered to Purchaser the following:

                (A)        Written evidence of transfer to convey to Purchaser
all of Seller’s rights, title and interest in and good and marketable title to
the Assets, free and clear of any and all Liens in the form attached hereto as
Exhibit 7.1A;

                (B)        A Certificate of Good Standing or Existence of
Seller, attached hereto as Exhibit 7.1B;

                (C)        A certificate, dated the Closing Date, signed by the
President or a Senior Vice President of Seller, certifying that the conditions
specified in Section 6.2 have been fulfilled, the form of which is attached
hereto as Exhibit 7.1C;

                (D)        A certificate, dated as of the Closing Date, signed
by the Secretary or an Assistant Secretary of Seller, certifying the incumbency
of the officers or other representatives of Seller signing this Agreement on
behalf of Seller and the related documents and instruments to be delivered in
connection herewith, the form of which is  attached hereto as Exhibit 7.1D; and

                (E)        Such additional instruments, documents or
certificates as may be reasonably requested by Purchaser and necessary for the
consummation of the Closing and the series of transactions contemplated hereby.

7.2        Purchaser.  At the Closing, Purchaser shall deliver or cause to be
delivered to Seller the following:

                (A)        the Preliminary Purchase Price as provided in Section
2.3;

                (B)        A certificate, dated the Closing Date, signed by a
President or a Senior Vice President of Purchaser, certifying that the
conditions specified in Section 6.3 have been fulfilled, the form of which is
attached hereto as Exhibit 7.2B;

                (C)          certificate, dated as of the Closing Date, signed
by the Secretary or an Assistant Secretary of Purchaser, certifying the
incumbency of the officers or other representatives of Purchaser signing this
Agreement on behalf of Purchaser and the related documents and instruments to be
delivered in connection herewith, the form of which is attached hereto as
Exhibit 7.2C; and

                (D)        Such additional instruments, documents or
certificates as may be reasonably requested by Seller and necessary for the
consummation of the Closing and the series of transactions contemplated hereby.

24



--------------------------------------------------------------------------------

ARTICLE VIII.  Risk of Loss 

The risk of loss, damage or destruction from any cause to the Books and Records
and Files shall be borne by Seller at all times between the date hereof and the
date the Books and Records are in Purchaser’s possession.  The risk of loss,
damage or destruction from any cause to any other Assets shall be borne by
Seller at all times between the date hereof and the Closing Date.

ARTICLE IX.  Indemnification

9.1        Seller’s Indemnification of Purchaser.  Subject to the terms of this
Article IX, Seller agrees to indemnify, defend and hold Purchaser, its
successors and permitted assigns, harmless of and from any claim, damage,
liability, loss, cost or expense (including, without limitation, reasonable
attorneys’ fees and expenses) or any other liability of every nature, kind and
description whatsoever including, without limitation, acts or liabilities to
third parties incurred or suffered by Purchaser, by reason of or resulting from
or arising out of:

                (A)        the operation of the Business by the Seller prior to
the Cut-off Time (whether known or unknown, contingent or matured), including,
without limitation, indemnification for violations of Requirements of Law by
Seller prior to the Cut-off Time;

                (B)        any misrepresentation or breach of any of Seller’s
representations, warranties or covenant contained herein or in any document or
instrument delivered by Seller hereunder;

                (C)        the termination of any agreements or relationships;

               (D)        the exclusion of the Accounts from all Benefits
Agreements; or

               (E)          the termination of the Enhancements for any Account.

9.2         Purchaser’s Indemnification of Seller.  Subject to the terms of this
Article IX , Purchaser agrees to indemnify, defend and hold Seller, its
successors and permitted assigns, harmless of and from any claim, damage,
liability, loss, cost or expense (including, without limitation, reasonable
attorneys’ fees and expenses) or any other liability of every nature, kind and
description whatsoever including, without limitation, acts or liabilities to
third parties incurred or suffered by Seller, by reason of or resulting from or
arising out of:

               (A)          the operation of the Business by the Purchaser
subsequent to the Cut-off Time (whether known or unknown, contingent or
matured), including, without limitation, indemnification for violations of
Requirements of Law by Purchaser after the Cut-off Time); or

               (B)          any misrepresentation or breach of any
representation, warranty or covenant of Purchaser contained herein or in any
document or instrument delivered by Purchaser hereunder.

9.3          Manner of Handling Claims.  If either party obtains knowledge of:
(a) facts that would give rise to a right of indemnification for that party; or
(b) commencement of an action that may require indemnification, such party shall
give written notice to the other party as promptly as practicable after its
receipt of that knowledge.  Following receipt of such notice, the indemnifying
party shall be entitled to participate in the defense of such claim and, upon
notice

25



--------------------------------------------------------------------------------

delivered promptly to the indemnified party, to assume the defense thereof, with
counsel reasonably satisfactory to the indemnified party.  Within a reasonable
period following the assumption of such defense by the indemnifying party, the
indemnified party shall be permitted to participate in the defense of such claim
and may retain additional counsel of its choice at its own expense.  If however,
the defendants in such action include both parties, and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party, the indemnified party shall be entitled to separate counsel, reasonably
acceptable to the indemnified party, which shall be paid for by the indemnifying
party.  In the event that the indemnifying party reimburses the indemnified
party for a third party claim, the indemnified party shall remit to the
indemnifying party any reimbursement that the indemnified party subsequently
receives for such third party claim.

9.4        Other Limitations.      The indemnifying party hereunder shall have
no liability under this Article IX and Article XI of the Interim Servicing
Agreement unless and until such indemnifying party (as the case may be) receives
notice asserting a claim for indemnification with respect thereto on or before
the second anniversary of the Conversion Date.  Notwithstanding anything to the
contrary contained in this Article IX or Article XI of the Interim Servicing
Agreement, no indemnification shall be required to be made hereunder until the
aggregate amount of all claims, damages, liabilities, losses, costs or expenses
actually incurred by the indemnified party hereunder exceeds $50,000, at which
point the indemnified party hereunder shall be entitled to indemnification only
when, and only with respect to amounts by which, the aggregate of all such
claims, damages, liabilities, losses, costs or expenses actually incurred
exceeds such amount.  In no event shall the aggregate liability of the
indemnifying party hereunder exceed an amount that equals three times the
Closing Purchase Price. This Section 9.4 shall (i) have no effect on Seller’s
obligations pursuant to Section 2.5 or 2.6.

9.5        Subrogation.     The indemnifying party shall be subrogated to any
claims or rights of the indemnified party as against any other persons with
respect to any amounts paid by the indemnifying party under this Section.  The
indemnified party shall cooperate with the indemnifying party, at the
indemnifying party’s expense, in the indemnifying party’s assertion of any such
claim.

9.6          Mitigation of Losses.     .Each of Seller and Purchaser shall use
reasonable efforts to minimize (and Purchaser shall cause any assignee or
transferee of its rights or obligations hereunder to use its reasonable efforts
to minimize)any losses for which any other party hereto may be liable pursuant
to this Agreement.

9.7        Survival of Representations, Warranties and Covenants.     Except as
expressly provided otherwise herein, all representations, warranties and
covenants contained in this Agreement shall survive the Closing for a period of
two years after the Conversion Date.  This Section 9.7 shall not apply to an
indemnifying party’s obligation with respect to claims for indemnification that
were received by such party on or before the second anniversary of the
Conversion Date.

ARTICLE X. 

26



--------------------------------------------------------------------------------

10.1        Confidentiality     From and after the execution of this Agreement,
the parties hereto shall keep confidential and shall cause their respective
affiliates, officers, directors, employees, agents and advisors (including,
without limitation, attorneys, accountants, consultants, bankers and financial
advisors) (collectively, “Representatives”), to keep confidential and not
disclose to any third party any and all information concerning the series of
transactions contemplated herein, the terms of this Agreement, the Interim
Servicing Agreement and any other agreement or document executed in connection
herewith and any and all information obtained from the other party concerning
the assets, properties and business of the other party, and shall not use such
information for any purpose other than consummating the transaction contemplated
by this Agreement; provided, however, that neither party shall be subject to the
above obligations with respect to any such information provided to it by the
other party which: (a) was in the receiving party’s possession or in the public
domain at the time of the disclosing party’s disclosure, or subsequently enters
the public domain through no act or failure to act on the part of the receiving
party; or (b) is lawfully obtained by the receiving party from a third party
that is not subject to a confidentiality agreement or given to the receiving
party on a confidential basis.  Notwithstanding the above, either party may
disclose the information described in the first sentence to (i) a governmental
authority if, and only to the extent, required by law or regulation; or (ii) to
its Representatives for purposes of consummating the transaction contemplated by
this Agreement. Neither party, nor any of their Representatives, shall make any
announcements or press releases regarding this Agreement or the series of
transactions contemplated herein without the prior written consent of the
parties hereto unless required by applicable law.  This section shall survive
the Closing or any termination of this Agreement.

10.2        “No-Shop” Provisions.  Seller agrees that it shall neither, directly
or indirectly, through brokers, agents, affiliates or otherwise, sell, transfer
or otherwise encumber or offer to sell, transfer or otherwise encumber, or
solicit, discuss, accept or take any other action with respect to an offer from
any other potential purchaser to acquire any of the Assets, whether by asset
purchase, stock purchase or otherwise; provided, however, that, if in the
opinion of Seller’s Board of Directors, after consultation with counsel, the
failure to respond to an unsolicited offer to acquire the Assets would be
inconsistent with its fiduciary duties to shareholders under applicable law,
Seller may, in response to an unsolicited offer to acquire the Assets, and
subject to compliance with the last sentence of this Section 10.2, (i) furnish
information with respect to Seller and the Assets to any Person pursuant to a
confidentiality agreement and (ii) participate in negotiations regarding such
acquisition proposal.  Seller shall immediately advise Purchaser orally and in
writing of any request for information or of any acquisition proposal, or any
inquiry with respect to or which could lead to any acquisition proposal, the
material terms and conditions of such request, acquisition proposal or inquiry,
and the identity of the Person making any acquisition proposal or inquiry, and
Seller shall keep Purchaser fully informed of the status and details (including
amendments or proposed amendments) of any such request, acquisition proposal or
inquiry.

10.3        Expenses.  Seller shall bear any and all levies, or other charges of
any nature, kind or description imposed by any governmental authority on Seller
in connection with the series of transactions contemplated hereby.  Any other
costs, expenses, or charges incurred by either of the parties hereto shall be
borne by the party incurring such cost, expense or charge whether or not the
series of transactions contemplated hereby shall be consummated.

27



--------------------------------------------------------------------------------

10.4       Notices.  Except as otherwise expressly set forth herein, any notice
or other communication required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given and shall be effective (i)
when delivered personally, (ii) when successfully sent by telecopy to the
telecopy number below, (iii) the next business day following the date on which
the same has been delivered prepaid to a national air courier service or (iv)
when received if sent by the mails, certified or registered, postage prepaid, in
each case addressed to the respective parties as set forth below or to such
other addresses as may from time to time be designated in advance by written
notice given as herein required:

If to Seller:

If to Purchaser:

 

 

Southland Bank

MBNA America Bank, N.A.

3299 Ross Clark Circle

1100 North King Street

Dothan, Alabama36303

Wilmington, Delaware 19884-0123

 

 

Attn:  Mike McDonald

Attn:  Jeffrey Fincher

 

 

Facsimile # (229) 873-4456

Facsimile # (302) 432-2957

With copies to:

 

 

Diana Clift Cebrick

 

Counsel

or, as to each party at such other address as may be designated from time to
time by such party or parties by like notice to the other parties, complying
with this Section.  All such notices, payments, demands or other communications
shall be deemed validly given and legally effective when received.

10.5       Severability.     If any term or condition of this Agreement should
be held invalid by a court, arbitrator or tribunal of competent jurisdiction in
any respect, such invalidity shall not affect the validity of any other term or
condition hereof.  If any term or condition of this Agreement should be held to
be unreasonable as to time, scope or otherwise by such a court, arbitrator or
tribunal, it shall be construed by limiting or reducing it to a minimum extent
so as to be enforceable under then applicable law.  The parties acknowledge that
they would have executed this Agreement with any such invalid term or condition
excluded or with any such unreasonable term or condition so limited or reduced.

10.6       Specific Performance and Other Equitable Relief.  The parties hereby
expressly recognize and acknowledge that immediate, extensive and irreparable
damage would result in the event that this Agreement is not specifically
enforced.  Therefore, in addition to, and not in limitation of, any other remedy
available to Purchaser or Seller, the respective rights and obligations of an
aggrieved party hereunder shall be enforceable in a court of equity by a decree
of specific performance and appropriate injunctive relief may be applied for and
granted in connection therewith.  Such remedies and any and all other remedies
provided for in this Agreement shall, however, be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
party may otherwise have.

10.7       Entire Agreement; Amendments.     This Agreement, together with the
Interim Servicing Agreement and the Joint Marketing Agreement, constitutes the
entire agreement of the parties

28



--------------------------------------------------------------------------------

with regard to the specific subject matter hereof and supersedes all prior
written and/or oral understandings between the parties.  This Agreement may not
be amended except pursuant to a writing signed by both parties.

10.8       Waiver.     Any waiver by either party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement.  Any waiver must be in writing and signed by the party to be charged
therewith. Notwithstanding any investigation conducted before or after the
transfer of the Assets and notwithstanding any actual or implied knowledge or
notice of any facts or circumstances which Purchaser may have as a result of
such investigation or otherwise, Purchaser shall be entitled to rely upon the
warranties, representations and covenants of Seller in this Agreement.

10.9       Binding Effect.     Neither party shall assign this Agreement without
the written consent of the other and any attempted assignment without said
consent shall be null, void and without any effect whatsoever; provided,
however, that Purchaser may assign any or all of its rights hereunder to any
affiliate or subsidiary of MBNA Corporation, a Maryland corporation.  Any such
assignment shall not relieve Purchaser of its obligations hereunder.

10.10       Exhibits and Schedules.     The Exhibits attached hereto and each
certificate, schedule, list, summary or other document provided or delivered
pursuant to this Agreement or in connection with the transactions contemplated
hereby are incorporated herein by this reference and made a part hereof.

10.11       Construction.     The parties acknowledge that this Agreement shall
be governed, enforced, performed and construed in accordance with the laws of
the State of Delaware (excepting only those conflicts of laws provisions which
would serve to defeat the operation of Delaware substantive law).  No
presumption or any other means of construction shall exist against the party
drafting this Agreement.

10.12       Arbitration.     All claims, demands, disputes, controversies,
differences or misunderstandings arising out of or relating to this Agreement,
or the failure or refusal to perform the whole or any part hereof, shall be
settled by arbitration conducted by the American Arbitration Association (“AAA”)
in accordance with the commercial arbitration rules thereof then pertaining. 
The parties hereby agree that judgment upon such award may be entered in any
court having appropriate jurisdiction over the parties hereto.  The fees of the
AAA shall be borne by the parties equally.

10.13        No Third Party Beneficiaries.     This Agreement is for the sole
and exclusive benefit of the parties hereto; nothing in this Agreement shall be
construed to grant to any person other than the parties hereto, and their
respective successors and permitted assigns, any right, remedy or claim under or
in respect of this Agreement or any provision hereof.

10.14         Further Assurances.     The parties hereto hereby agree to do such
further acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as either may at any time reasonably
request in order to better assure and confirm unto each party their respective
rights, powers and remedies conferred hereunder.

29



--------------------------------------------------------------------------------

10.15       Drafting.     Each party acknowledges that its legal counsel
participated in the drafting of this Agreement.  The parties agree that the rule
of construction that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement to favor one party
or another.

10.16       Counterparts.     Provided that all parties hereto execute a copy of
this Agreement, this Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.  The parties acknowledge that delivery of executed copies
of this Agreement may be effected by facsimile or other comparable means.

10.17       Headings.     The headings contained herein are included solely for
ease of reference and in no way shall limit, expand or otherwise affect either
the substance or construction of the terms and conditions of this Agreement or
the intent of the parties hereto.

10.18       Brokers.     Seller has not had or is not having any dealings with,
or has not received any services from any finder, broker, agent or other similar
party, who is or will be entitled to a commission, fee or other payment of any
nature in connection with this Agreement or any transactions contemplated
hereby.  Purchaser has not had or is not having any dealings with, or has not
received any services from any finder, broker, agent or other similar party, who
is or will be entitled to a commission, fee or other payment of any nature in
connection with this Agreement or any transactions contemplated hereby, except
for Kessler Financial Services, L.P. (“Kessler”).  Purchaser will be responsible
for compensating Kessler for its services and will indemnify and hold Seller
harmless from any loss or liability it incurs as a result of Purchaser’s
engagement of Kessler.

10.20       No Joint Venture and Independent Contractor.     Nothing in this
Agreement shall be deemed to create a partnership or joint venture among the
parties.  Except as expressly set forth herein, no party shall have any
authority to bind or commit the other party.  In the performance of its duties
or obligations under this Agreement or any other contract, commitment,
undertaking or agreement made pursuant to this Agreement, Seller shall not be
deemed to be, or permit itself to be, understood as an agent of the Purchaser
and shall at all times take whatever measures are necessary to ensure that its
status shall be that of an independent contractor operating a separate entity.

30



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

SELLER:

 

PURCHASER:

 

 

 

SOUTHLAND BANK

 

MBNA AMERICA BANK, N.A.

 

 

 

 

 

By:

/s/ KENNETH J. HUNNICUTT

 

By:

/s/ WILLIAM P. MORRISON, SR.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

Kenneth J. Hunnicutt

 

Name

William P. Morrison, Sr.

 

Title:

Authorized Representative

 

Title:

Senior Executive Vice President

 

31



--------------------------------------------------------------------------------

TExhibit 10.16 (cont’d.)

ADDENDUM TO THE ASSET PURCHASE AGREEMENT

          THIS ADDENDUM (the “Addendum”) is entered into as of the 3rd day of
February, 2003 (the “Effective Date”), by and between ABC Bancorp (“Seller”) and
MBNA America Bank, N.A. (“Purchaser”).

          WHEREAS, Seller and Purchaser executed an Asset Purchase Agreement
dated December 19, 2002 as the same may have been amended (the “Agreement”); and

          WHEREAS, the parties have agreed to modify various provisions found in
said Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, Seller and Purchaser agree as follows:

1.        The above recitals are incorporated herein and deemed a part of this
Addendum. All capitalized terms used herein and not otherwise specifically
defined herein shall have the meanings ascribed to such terms in the
Agreement.  

2.       The subpart (d) of the definition of Account in Article 1 of the
Agreement is hereby amended in its entirety to read as follows:

 

(d)     an Obligor is 5 (five) or more cycles delinquent as such cycles are set
forth on Exhibit 1A or should have been in said delinquency cycles in accordance
with Seller’s Policies and Procedures;

3.         Except as amended by this Addendum, all of the terms, conditions and
covenants of the Agreement are valid, shall remain in full force and effect, and
are hereby ratified and confirmed.  Any inconsistencies between this Addendum
and the Agreement shall be governed by this Addendum.  Notwithstanding anything
to the contrary in the Agreement, the Agreement, as amended by this Addendum,
shall be governed by and subject to the laws of the State of Delaware (excepting
only those conflicts of laws provisions which would serve to defeat the
operation of Delaware substantive law) and shall be deemed for all purposes to
be made and fully performed in Delaware.

4.       This Addendum may be executed in any number of counterparts, each of
which shall be considered an original, and all of which shall be deemed one and
the same instrument.  The Agreement, as amended by this Addendum, contains the
entire agreement of the parties with respect to the matters covered and no other
or prior promises, negotiations or discussions, oral or written, made by any
party or its employees, officers or agents shall be valid and binding.

IN WITNESS WHEREOF, each party hereto, by its representative, has executed this
Addendum as of the date first above written, and such party and its
representative warrant that such representative is duly authorized to execute
and deliver this Addendum for and on behalf of such party.

SELLER:

 

PURCHASER:

 

 

 

 

ABC BANCORP

 

MBNA AMERICA BANK, N.A.

 

 

 

By:

/s/ KENNETH J. HUNNICUTT

 

By:

/s/ WILLIAM P. MORRISON, Sr.

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

Kenneth J. Hunnicutt

 

Name:

William P. Morrison, Sr.

Title:

Chief Executive Officer

 

Title:

Vice Chairman

 

32